In the Supreme Court of Georgia



                                     Decided:    April 4, 2016


  S15Y1898. IN THE MATTER OF JARLATH ROBERT MACKENNA.

      PER CURIAM.

      This disciplinary matter is before the Court on a Notice of Discipline

seeking the disbarment of Jarlath Robert MacKenna (State Bar No. 136109).

The State Bar attempted to serve the Notice of Discipline personally on

MacKenna at the address listed with the State Bar. When the sheriff filed a

return of service non est inventus, the State Bar properly served MacKenna by

publication pursuant to Bar Rule 4-203.1 (b) (3) (ii). Having failed to file a

Notice of Rejection, MacKenna is in default, has waived his rights to an

evidentiary hearing, and is subject to such discipline and further proceedings as

may be determined by this Court, see Bar Rule 4-208.1 (b).

      The facts, as deemed admitted by MacKenna’s default, show that on

November 4, 2013 MacKenna was suspended from the practice of law for 18

months, and has not been reinstated, see In the Matter of MacKenna, 294 Ga. 72

(751 SE2d 98) (2013). Notwithstanding his suspension, MacKenna represented
two clients and, instead of informing the first one that he had been suspended

and could not represent her, he simply did not appear for a hearing in the case.

Rather than informing the second client of his suspension and properly

withdrawing from her case, MacKenna continued to represent her. After

MacKenna failed to file a sworn response to the Notice of Investigation, the

Investigative Panel filed this Notice of Discipline charging MacKenna with

violating Rules 1.16 (d), 5.5 (a), and 9.3 of the Georgia Rules of Professional

Conduct, see Bar Rule 4-102 (d). A violation of Rule 5.5 may be punished by

disbarment.

      We have reviewed the record and agree with the State Bar that disbarment

is the appropriate sanction in this case. Therefore, we hereby order that the

name of Jarlath Robert MacKenna be removed from the rolls of persons

authorized to practice law in the State of Georgia. MacKenna is reminded of his

duties under Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.




                                       2